30 N.Y.2d 898 (1972)
The People of the State of New York, Respondent,
v.
Richard Chasserot, Also Known as Richard Chasse, Appellant.
Court of Appeals of the State of New York.
Argued June 8, 1972.
Decided July 6, 1972.
Paul J. Bloom, James J. McDonough and Matthew Muraskin for appellant.
William Cahn, District Attorney (Henry P. DeVine of counsel), for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order reversed and the information dismissed upon the ground that the evidence adduced at the trial, revealing as it does only one isolated incident, fails to establish that defendant engaged in a course of conduct or repeated acts and does not support a conviction for harassment under subdivision 5 of section 240.25 of the Penal Law.